    4:20-cv-03141-JMG-CRZ Doc # 59 Filed: 02/11/21 Page 1 of 24 - Page ID # 1061



                                 IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF NEBRASKA
                                           LINCOLN DIVISION

       ALMA; ISABEL; ANTONIO;                         )   CASE NO.: 4:20-CV-03141-JMG-CRZ
       AND DANIEL J. LEONARD,                         )
                                                      )
       Plaintiffs,                                    )
                                                      )   BRIEF IN SUPPORT OF NOAH’S
                     vs.                              )   SECOND RULE 12(b)(1) MOTION TO
                                                      )   DISMISS FOR LACK OF SUBJECT
       Noah’s Ark Processor, LLC,                     )   MATTER JURISDICTION
                                                      )
       Defendant.                                     )


                                              INTRODUCTION

         This matter is before the Court upon the Second Rule 12(b)(1) Motion to Dismiss for Lack

of Subject Matter Jurisdiction (the “Motion”; Filing No. 58)1 filed by Defendant Noah’s Ark

Processor, LLC (“Noah’s”), the operator of a meat packing plant in Hastings, Nebraska. Complaint,

¶4.2     Plaintiffs are 3 former employees of Noah’s, who are proceeding pseudonymously

(collectively the “Doe Plaintiffs”), and Daniel J. Leonard (“Leonard”), a local Doctor, who owns a


1
 Available at: https://ecf.ned.uscourts.gov/doc1/11314646480. This Motion supplements Noah’s previously filed
Rule 12(b)(1) and 12(b)(6) Motion to Dismiss (Filing No. 50, available at: https://ecf.ned.uscourts.gov/doc 1/
11314626806). Noah’s filed a Brief in Support of its prior Motion to Dismiss (Filing No. 51, available at
https://ecf.ned.uscourts.gov/doc1/11314626812).

2
 The first issue of concern is whether Noah’s has waived the right to assert the instant Motion in view of its earlier
Rule 12(b)(1) Motion (Filing No. 50, available at: https://ecf.ned.uscourts.gov/doc1/11314626806). Fed. R. Civ. P.
12(g)(2) states: Limitation on Further Motions. Except as provided in Fed. R. Civ. P. 12(h)(2) or (3), a party that makes
a motion under this rule [Fed. R. Civ. P. 12] must not make another motion under this rule raising a defense or objection
that was available to the party but omitted from its earlier motion. Fed. R. Civ. P. 12(h)(3) provides: “If the court
determines at any time that it lacks subject-matter jurisdiction, the court must dismiss the action.” The instant Motion
is within the Fed. R. Civ. P. 12(h)(3) exception limiting the scope of the Fed. R. Civ. P. 12(g)(2) waiver. Montin v.
Estate of Johnson, No. 4:07CV3271, 2009 WL 250048 (D. Neb. Feb. 2, 2009) (“Defendants are correct in their assertion
that the Rule 12(g)(2) limitations on successive motions do not prohibit motions relative to subject matter
jurisdiction.”); GPMM, Inc. v. Tharp, No. 8:19-CV-128, 2020 WL 6587091 (D. Neb. Feb. 14, 2020) (“Thus, a
successive motion to dismiss is prohibited unless it could not have been made in the earlier motion; it implicates subject-
matter jurisdiction; or it is raised in a motion for Judgment on the pleadings, at trial, or in a required pleading such as
an Answer [italics supplied for emphasis].”). A motion to dismiss for lack of subject-matter jurisdiction may be made
“at any stage in the litigation.” GGA-PC v. Performance Eng'g, Inc., No. 8:16CV567, 2017 WL 2773532 (D. Neb.
June 26, 2017) (quoting Arbaugh v. Y & H Corp. 546 U.S. 500, 506 (2006).


                                                             1
    4:20-cv-03141-JMG-CRZ Doc # 59 Filed: 02/11/21 Page 2 of 24 - Page ID # 1062



medical practice and works at a hospital. Complaint ¶¶16, 17, 18, 19, and 89. Plaintiffs filed a 3

Count Complaint asserting purported private causes of action against Noah’s for:

            i)       public nuisance under the common law of the State of Nebraska arising out of
                     Noah’s alleged operation of its meat packing plant in a manner that increases the
                     risk of COVID-19 infection to its workers, thereby creating an increased risk
                     of COVID-19 infection to the community at large;

           ii)       breach of the duty to provide a safe workplace (negligence) to its workers under
                     the common law of the State of Nebraska by allegedly failing to implement basic
                     and critical protections against COVID-19; and

          iii)       violation of §51033 of the Families First Coronavirus Response Act (the “Act”) by
                     allegedly failing to post a notice approved by the Department of Labor that notifies
                     Noah’s employees of the sick leave provisions of the Act.


Plaintiffs allege in conclusory manner at ¶14 of their Complaint that:

            This Court has federal-question jurisdiction , 28 U.S.C. § 1331, and pendent jurisdiction,
            28 U.S.C. § 1367. The Court also has subject matter jurisdiction under 28 U.S.C. § 1332.
            Each Plaintiff is a resident of Nebraska. Defendant is a limited liability corporation and
            no member is a citizen of Nebraska. The amount in controversy exceeds $75,000.

The Complaint fails to allege the State of citizenship of each Plaintiff.

            The Motion seeks dismissal of the Complaint because Plaintiffs’ Complaint fails to state

facts establishing either federal question or diversity jurisdiction, and no such jurisdiction exists.




3
    §5103 of the Act states:

            SEC. 5103. NOTICE.

            (a) IN GENERAL.—Each employer shall post and keep posted, in conspicuous places on the premises of the
            employer where notices to employees are customarily posted, a notice, to be prepared or approved by the
            Secretary of Labor, of the requirements described in this Act.

            (b) MODEL NOTICE.—Not later than 7 days after the date of enactment of this Act, the Secretary of Labor
            shall make publicly available a model of a notice that meets the requirements of subsection (a).

This provision is explained at 29 C.F.R. § 826.80.



                                                          2
 4:20-cv-03141-JMG-CRZ Doc # 59 Filed: 02/11/21 Page 3 of 24 - Page ID # 1063



                                 STANDARD OF REVIEW

        A Motion under Fed. R. Civ. P. 12(b)(1) challenges the subject matter jurisdiction of a court.

The party claiming subject matter exists bears the burden of proof. Great Rivers Habitat All. v.

Fed. Emergency Mgmt. Agency, 615 F.3d 985, 988, 2010 WL 3168368 (8th Cir. 2010). This Court

recently summarized the standard of review for Rule 12(b)(1) motions in eScholar LLC v. Nebraska

Department of Education, Case No. 8:20-CV-135 (October 28, 2020), thus providing a good place

for us to start here:

        Rule 12(b)(1) motions can be decided in three ways: at the pleading stage, like Rule
        12(b)(6) motion; on undisputed facts, like a summary judgment motion; and on disputed
        facts. Jessie v. Potter, 516 F.3d 709, 712 (8th Cir. 2008). A court deciding a motion
        under Rule 12(b)(1) must distinguish between a “facial attack” and a “factual attack.”
        Branson Label, Inc. v. City of Branson, Mo., 793 F.3d 910, 914 (8th Cir. 2015). In a facial
        attack, the Court merely needs to look and see if the plaintiff has sufficiently alleged a
        basis of subject matter jurisdiction. Id. Accordingly, the Court restricts itself to the face
        of the pleadings and the nonmoving party receives the same protections as it would
        defending against a motion brought under Rule 12(b)(6). Id.; Hastings v. Wilson, 516
        F.3d 1055, 1058 (8th Cir. 2008). Conversely, in a factual attack, the existence of subject
        matter jurisdiction is challenged in fact, irrespective of the pleadings, and matters outside
        the pleadings, such as testimony and affidavits, may be considered. Branson Label, 793
        F.3d at 914.

        The instant Motion asserts a facial attack on the Complaint, and so the principles of review

applicable to a Rule 12(b)(6) motion apply to Noah’s Motion. This requires the Court to take all

the factual allegations in the complaint as true, without being bound to accept as true a legal

conclusion couched as a factual allegation. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007);

Zeb v. Benes, No. 4:20-CV-3075, 2021 WL 50454 at 1 (D. Neb. Jan. 6, 2021). Although when

deciding a motion to dismiss under Fed. R. Civ. P. 12(b)(6), the Court is normally limited to

considering the facts alleged in the complaint, the Court may consider “matters of which judicial

notice may be taken,” pursuant to Fed. R. Evid. 201. Haworth v. Midland Credit Mgmt., Inc., No.

8:19-CV-46, 2019 WL 1572985 (D. Neb. Apr. 11, 2019) (“. . . [W]ell-established rule that the Court


                                                  3
 4:20-cv-03141-JMG-CRZ Doc # 59 Filed: 02/11/21 Page 4 of 24 - Page ID # 1064



may take judicial notice of public records and may thus consider them on a motion to dismiss.

[Citations omitted].”); Brass v. American Film Technologies, Inc., 987 F.2d 142, 150 (2nd Cir.

1993); Meyers v. PNC Fin. Servs. Grp., Inc., No. 3:19-CV-01892 (VAB), 2020 WL 7645436, at

*4 (D. Conn. Dec. 23, 2020).

                                 STATEMENT OF FACTS

       Plaintiffs’ First Claim for Relief for public nuisance states that “Noah’s Ark’s failure to

implement the most basic and essential COVID-19 protections [relating to face masks, testing, social

distancing, and sick leave during the COVID-19 pandemic] has caused and is reasonably certain to

cause the transmission of COVID-19 both inside and outside the plant” and that “[t]his transmission

has caused and will cause widespread disease, hospitalizations, and death, not only among Noah’s Ark

workers, but also their family members, the people they live and socialize with, and members of the

public with whom they interact.” Complaint at ¶¶102 and 103. Plaintiffs next allege in conclusory

manner that “Noah’s Ark’s policies and practices [relating to the COVID-19 pandemic] constitute

a public nuisance” and “. . . substantially and unreasonably interfere with the common public right

to public health and safety, because they create a substantially heightened risk of spreading a deadly

virus.” Complaint ¶104. Plaintiffs contend that “[a]bsent prompt and immediate injunctive relief,

Plaintiffs face a significant and unique risk of irreparable harm in the form of physical, emotional,

and economic injuries” and that Noah’s “ongoing conduct is a direct and proximate cause of

Plaintiffs’ injuries and threatened injuries.” Complaint ¶¶105 and 106. Plaintiffs “request a

declaration that Noah’s Ark’s policies and practices constitute a public nuisance, and they request

injunctive relief to abate the nuisance.” Complaint ¶108. Plaintiffs make no claim for damages for

any alleged past conduct on Noah’s part and claim no injury traceable to Noah’s alleged acts and

omissions that is different from the injury that the community at large around Noah’s Plant may



                                                  4
    4:20-cv-03141-JMG-CRZ Doc # 59 Filed: 02/11/21 Page 5 of 24 - Page ID # 1065



suffer, assuming as we must for the purposes of this Motion that the allegations of the Complaint

are true.

         Plaintiffs’ Second Claim for Relief alleging the workplace safety claim charges that “Noah’s

Ark has a duty to furnish its employees with a reasonably safe place in which to work [italics

supplied for emphasis]” and “Noah’s Ark voluntarily assumed this duty of care.” Complaint at

¶110. Plaintiffs next state that “[b]y failing to implement basic and critical protections against

COVID-19, Noah’s Ark breached and continues to breach this duty.” Complaint at ¶111. Although

Plaintiffs allege that “Noah’s Ark’s breach of its duty has caused harm to Plaintiffs, who have

suffered physical harm associated with COVID-19 infection, emotional harm, and in some cases

monetary harm” in the past, they make no claim for damages for these alleged past injuries.4

Complaint at ¶114.         Instead, Plaintiffs plead that they “are likely to experience future harm if

Noah’s Ark does not immediately satisfy its duty to provide a reasonably safe workplace . . . request

a declaration that Noah’s Ark has breached and is breaching this duty, and . . . request injunctive

relief to ameliorate the breach.” Complaint at ¶¶113 and 114. Plaintiffs state no facts establishing

the nature of the future harm they fear that they will personally experience as a result of Noah’s

failure to provide a safe work to its employees.

         Plaintiffs’ Third Claim for Relief for violation of the Act’s notice requirement codified at

§5103 of the Act posits that “Noah’s Ark has not posted any notice about the Act, including its

requirements or the procedures for filing complaints for violations of the Act” and “Noah’s Ark is


4
 Nor could the Doe Plaintiffs state a claim for personal injuries arising out of their past employment with Noah’s,
because of the bar of the exclusivity provisions of the Nebraska Workers Compensation Act, codified at Neb. Rev. Stat.
§§48-111 and 48-148. Palmer v. Amazon.Com, Inc., 20-cv-2468 (BMC) (E.D.N.Y. November 1, 2020) (Applying
doctrine of primary jurisdiction to public nuisance and safe workplace negligence claims, but alternatively stating in
dictum that New York Workers Compensation Act exclusivity provision barred claims for past injury and injunctive
claim for future injury, plaintiffs suffered no special injury that would entitle them to bring a private public nuisance
claim, and the threat of future harm in contracting the COVID-19 virus imposed no liability against a defendant in tort).



                                                            5
 4:20-cv-03141-JMG-CRZ Doc # 59 Filed: 02/11/21 Page 6 of 24 - Page ID # 1066



in violation of the . . . Act’s notice requirement.” Complaint at ¶¶116 and 117. Plaintiffs then aver

that Noah’s “violation has interfered with workers’ ability to exercise their rights to paid sick leave

under the Act [italics supplied for emphasis]” and “request a declaration that Noah’s Ark is in

violation of the . . . Act and an injunction ordering it [Noah’s] to comply with the Act’s

requirements.” Complaint at ¶117 and 118.

       Plaintiffs state no facts establishing that any provision of the Act creates a private cause of

action for violation of the Act. Not surprisingly, Plaintiffs now sheepishly assert that they no longer

are pursuing a claim for violation of the statute. See Notice of Changed Authority (Filing No. 47,

available at: https://ecf.ned. uscourts.gov/doc1/11314623658) at page 1 (“. . . Plaintiffs are no

longer pressing their claim that the plant post the specific notice required by the Act”) and Plaintiffs’

Brief in Opposition to Motion to Dismiss for Failure to State a Claim and Lack of Subject Matter

Jurisdiction (Filing No. 55, available at: https://ecf.ned.uscourts.gov/doc1/11314631639) at page

11 (“As Plaintiffs have explained, they are no longer pressing their claim under the Families First

Coronavirus Response Act.. .”).

                                             ARGUMENT

I.     THERE IS NO FEDERAL-QUESTION JURISDICTION IN THIS CASE
       BECAUSE THE ACT CREATES NO PRIVATE RIGHT OF ACTION FOR
       VIOLATION OF THE NOTICE PROVISION.

       This Court summarized the elements of federal-question jurisdiction embodied in 28

U.S.C. § 1331 in this excerpt from Oglala Sioux Tribe v. Schwarting, 894 F. Supp. 2d 1195, 1199,

2012 WL 4482430 (D. Neb. 2012):

       Section 1331 provides that a federal district court “shall have original jurisdiction of all civil
       actions arising under the Constitution, laws, or treaties of the United States.” A suit arises
       under the law that creates the cause of action. Mims v. Arrow Fin. Servs., ___ U.S. ___, 132
       S. Ct. 740, 748, 181 L.Ed.2d 881 (2012). So generally, when federal law creates a private
       right of action and furnishes the substantive rules of decision, the claim arises under federal
       law, and district courts possess federal-question jurisdiction under § 1331. Mims, 132 S. Ct.


                                                    6
    4:20-cv-03141-JMG-CRZ Doc # 59 Filed: 02/11/21 Page 7 of 24 - Page ID # 1067



         at 748-49. In such an instance, a right or immunity created by the Constitution or laws of
         the United States must be an element, and an essential one, of the plaintiff’s cause of action.
         Phillips Petroleum, 415 U.S. at 127, 94 S. Ct. 1002.
         Or, a state-law claim can give rise to federal-question jurisdiction so long as it appears from
         the complaint that the right to relief depends upon the construction or application of federal
         law. Grable & Sons Metal Prods., Inc. v. Darue Eng’g & Mfg., 545 U.S. 308, 312-13, 125
         S. Ct. 2363, 162 L.Ed.2d 257 (2005). But such federal-question jurisdiction is limited to
         state-law claims that “‘really and substantially’” involve a dispute or controversy respecting
         the validity, construction, or effect of federal law. Id. at 313, 125 S. Ct. 2363. In other words,
         the plaintiff’s right to relief must necessarily depend on resolution of a substantial question
         of federal law. Empire Healthchoice Assurance, Inc. v. McVeigh, 547 U.S. 677, 690, 126 S.
         Ct. 2121, 165 L.Ed.2d 131 (2006).
In Schwarting, supra, the Oglala Sioux Tribe (the “Tribe”) sued several manufacturers, distributors,

and retailers of beer and other alcoholic beverages (collectively the “Purveyors”), for damages

arising out of the sale of alcohol in Whiteclay, Nebraska, for consumption on the nearby Pine Ridge

Indian Reservation. The Tribe claimed inter alia5 that the Purveyors entered into a civil conspiracy

to violate 18 U.S.C. §1161, by which “Congress ‘delegated authority to the States as well as to the

Indian tribes to regulate the use and distribution of alcoholic beverages in Indian country’[Citation

omitted].” Schwarting, supra at: 894 F.Supp.2d 1198. Generally, the introduction of alcohol into

“Indian country” is prohibited by federal law. See 18 U.S.C. §§ 1154, 1156, 3113, 3488, and 3669.

Id. § 1161 authorizes state and tribal governments to effectively legalize alcohol, but this was not

done on the Reservation. Id. The Tribe contended that a federal question was presented because

“§ 1161 specifically addresses the very issues raised by this lawsuit. . . ” Schwarting, supra at: 894

F.Supp.2d 1200.

         This Court concluded that none of the statutes that the Tribe relied upon for federal-question

jurisdiction either expressly or impliedly created a private federal cause of action that would give


5
 The Tribe also asserted public and private nuisance claims, a claim for injunctive relief, and a claim that the Purveyors
engaged in a common enterprise to sell beer through Whiteclay in amounts that cannot be legally sold, consumed or
possessed under the laws of the State of Nebraska and the Tribe. Schwarting, supra at: 894 F.Supp.2d 1198.



                                                            7
    4:20-cv-03141-JMG-CRZ Doc # 59 Filed: 02/11/21 Page 8 of 24 - Page ID # 1068



rise to federal-question jurisdiction. Schwarting, supra at: 894 F.Supp.2d 1200. Sections 1154

and 1156 were criminal statutes, and § 1161 simply conferred authority on the Tribe to suspend §§

1154 and 1156, which the Tribe never exercised. Id. A federal statute that contains no specific

statutory language demonstrating Congress’s intention to expressly or impliedly create a private

cause of action provides no basis for federal-question jurisdiction. Id.

            This Court further concluded6 in Schwarting, supra that the fact that violation of federal law

was an element of the Tribe’s state law causes of action did not confer federal-question jurisdiction,

because the federal statutes at issue did not create a private right to relief, which rendered the

violation of federal law insufficiently “substantial” to confer federal-question jurisdiction.




6
    This Court’s analysis in support of this conclusion is highly instructive for the present purposes:
            And more importantly, the absence of a private right of action under § 1161 also precludes a finding that
            an issue arising under § 1161 can give rise to federal-question jurisdiction under § 1331. The Supreme
            Court has explained that even when a state-law action discloses a contested and substantial federal question,
            “the exercise of federal jurisdiction is subject to a possible veto.” Grable & Sons, 545 U.S. at 313, 125 S. Ct.
            2363. The federal issue “will ultimately qualify for a federal forum only if federal jurisdiction is
            consistent with congressional judgment about the sound division of labor between state and federal
            courts governing the application of § 1331.” Grable & Sons, 545 U.S. at 313-14, 125 S. Ct. 2363.
            The ultimate import of concluding that there is no federal private cause of action is that it would flout
            congressional intent to provide a private federal remedy for the violation of the federal statutes. Merrell
            Dow Pharm. Inc. v. Thompson, 478 U.S. 804, 812, 106 S. Ct. 3229, 92 L.Ed.2d 650 (1986). And “it would
            similarly flout, or at least undermine, congressional intent to conclude that the federal courts might
            nevertheless exercise federal-question jurisdiction and provide remedies for violations of that federal
            statute” because the statute is said to be part of a state-law claim. See 894 F.Supp.2d 1202 id. at 812, 106
            S. Ct. 3229. Given the significance of a congressional determination to preclude federal private remedies, “the
            presence of the federal issue as an element of the state tort is not the kind of adjudication for which
            jurisdiction would serve congressional purposes and the federal system.” Id. at 814, 106 S. Ct. 3229. So,
            the congressional determination that there should be no federal remedy for the violation of a federal statute is
            tantamount to a congressional conclusion that the presence of a claimed violation of the statute as an
            element of a state cause of action is insufficiently “substantial” to confer federal-question jurisdiction.
            Id. Simply put, “a complaint alleging a violation of a federal statute as an element of a state cause of
            action, when Congress has determined that there should be no private, federal cause of action for the
            violation, does not state a claim ‘arising under the Constitution, laws, or treaties of the United States’”
            within the meaning of § 1331. Merrell Dow, 478 U.S. at 817, 106 S. Ct. 3229; see also, e.g., Adventure
            Outdoors, 552 F.3d at 1295; Mulcahey v. Columbia Organic Chem. Co., Inc., 29 F.3d 148, 152-53 (4th
            Cir.1994). (Bold added for emphasis).
Schwarting, supra at: 894 F.Supp.2d 1202.



                                                               8
    4:20-cv-03141-JMG-CRZ Doc # 59 Filed: 02/11/21 Page 9 of 24 - Page ID # 1069



Wullschleger v. Royal Canin U.S.A., Inc., 953 F.3d 519, 2020 WL 1225265 (8th Cir.), cert. denied,

141 S. Ct. 621, 2020 WL 6121578 (2020) (“Merrell Dow forecloses the removal of state law claims

that merely include a violation of federal law as an element of the offense, without other reliance

on federal law.”); Pet Quarters, Inc. v. Depository Tr. & Clearing Corp., 559 F.3d 772, 779 (8th

Cir. 2009);7        Turntine v. Peterson, 959 F.3d 873, 879, 2020 WL 2516631 (8th Cir. 2020)

(“Plaintiffs’ three state-law defamation claims do not appear to require ‘resolution of a substantial,

disputed federal question’ so as to implicate federal-question jurisdiction.”).

           Since the Act neither expressly nor impliedly creates a private cause of action for violation

of the notice requirement of §5103, the alleged violation of §5103 does not give rise to federal-

question jurisdiction in the case at bar. Schwarting, supra.8 In any event, Plaintiff dismissed its

claim based on violation of § 5103 pursuant to Fed. R. Civ. P. 41(a) by filing Plaintiffs’ Notice of

Changed Authority (Filing No. 47), thus eliminating any theoretical claim of federal-question

jurisdiction.       28 U.S.C. § 1367 provides no basis for this Court to exercise pendent jurisdiction

pursuant to 28 U.S.C. § 1367(a), because this Court never had original jurisdiction in the first

instance. Plaintiffs’ conclusion at ¶ 14 of the Complaint that this Court has federal-question and



7
    In Pet Quarters, Inc. v. Depository Tr. & Clearing Corp., 559 F.3d 772, 779 (8th Cir. 2009) the Eighth Circuit stated:

           “Federal question jurisdiction is available only where (1) the right to relief under state law depends on the
           resolution of a substantial, disputed federal question, and (2) the exercise of jurisdiction will not disrupt the
           balance between federal and state jurisdiction adopted by Congress. See Grable & Sons Metal Prods., Inc. v.
           Darue Eng & Mfg., 545 U.S. 308, 313-14, 125 S. Ct. 2363, 162 L.Ed.2d 257 (2005).
8
 See also: Lowe v. ViewPoint Bank, 972 F. Supp. 2d 947, 954, 2013 WL 5273122 (N.D. Tex. 2013) citing Merrell
Dow Pharms. Inc. v. Thompson, 478 U.S. 804, 817 (1986) (“When a private citizen relies on a federal statute as a basis
for federal question jurisdiction, that statute must provide a private cause of action, or else a federal court will not have
subject matter jurisdiction to hear the dispute.”); Aaronson v. Kangarani, No. 1:19-cv-00468-CL, 2019 WL 3490447,
at *3 (D. Or. June 20, 2019) (“As such, where no private right of action exists to enforce the criminal statute, the statute
cannot serve as the basis for federal question jurisdiction.”), adopting report and recommendation, 2019 WL 3462540
(D. Or. July 31, 2019). Wisdom v. First Midwest Bank, 167 F.3d 402, 409 (8th Cir. 1999) (holding: District Court
correctly dismissed civil claims under the mail fraud, wire fraud, and extortion statutes at 18 U.S.C. §§ 1341, 1343, and
1951, because Congress created no civil private right of action).



                                                              9
    4:20-cv-03141-JMG-CRZ Doc # 59 Filed: 02/11/21 Page 10 of 24 - Page ID # 1070



pendent jurisdiction is incorrect as a matter of law and must be ignored. Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (quotations omitted) (“A pleading that offers labels and conclusions or a formulaic

recitation of the elements of a cause of action will not do,” and neither will one that “tenders naked

assertions devoid of further factual enhancement.” Id. 9 This Court “need not ‘credit a complaint’s

conclusory statements without reference to its factual context.’” Amidax Trading Grp. v. S.W.I.F.T.

SCRL, 671 F.3d 140, 146–47, 2011 WL 6317466 (2d Cir. 2011). With federal and pendent jurisdiction

lacking, there must be diversity jurisdiction for this Court to proceed, an issue to which we turn.

II.      THERE IS NO DIVERSITY JURISDICTION HERE.

         Plaintiffs fail to plead the States of their citizenship. They simply aver that they are residents

of Nebraska. ¶14 Complaint. This allegation fails to state diverse citizenship, for residence is not

the equivalent of citizenship. Guar. Nat. Title Co. v. J.E.G. Assocs., 101 F.3d 57, 59, 1996 WL



9
 Even if this Court had original jurisdiction, the discretionary exercise of pendent jurisdiction over the remaining state
tort claims would not be proper here. In Thompson v. Kanabec County, 958 F. 3d 698 (8th Cir. 2020), the Eighth Circuit
explained that exercise of pendent jurisdiction after all federal claims have been dismissed is not proper in the absence
of “unusual circumstances,” which are lacking here:

         The Supreme Court has noted that when all federal law claims are dismissed, the balance of factors usually
         points toward declining to exercise jurisdiction over the remaining state law claims. Carnegie-Mellon Univ.
         v. Cohill, 484 U.S. 343, 350 n. 7, 108 S. Ct. 614, 98 L. Ed. 2d 720 (1988). The factors include: judicial
         economy, convenience, fairness, and comity. Id. at 350, 108 S. Ct. 614. Thompson has pointed to “no factor
         that distinguishes this case from the usual case;” therefore, the balance of factors demonstrates that
         Thompson’s state law claims properly belong in state court. Wilson v. Miller, 821 F. 3d 963, 971 (8th Cir.
         2016).

Johnson v. Sheffield Financial, 4:19-cv-00616-LPR (EDCD Ark. January 22, 2021) (“Declining to exercise
supplemental jurisdiction over state law claims once all federal claims have been dismissed should be-generally
speaking-the default stance of a federal court.”); Streambend Properties II, LLC v. Ivy Tower Minneapolis, LLC, 781
F.3d 1003, 1016–17, 2015 WL 1403766 (8th Cir. 2015) (quoting In re Can. Import Antitrust Litig., 470 F3d. 785, 792
(8th Cir. 2006) (“When a district court dismisses federal claims over which it has original jurisdiction, the balance of
interests usually will point toward declining to exercise jurisdiction over the remaining state law claims.”). In all events,
comity requires that this Court not exercise pendent jurisdiction over Plaintiffs’ public nuisance and negligence claims
because the issue whether the Nebraska Supreme Court would conclude that Noah’s lawful operation of its plant would
fall within the definition of a public nuisance, whether injunctive relief is proper for a negligence claim without a
showing of present harm or damages, and whether the exclusivity provisions of the Nebraska Workers Compensation
Act bar Plaintiffs’ workplace claim are issues that should be decided by a Nebraska court in the first instance, not this
Court.



                                                             10
 4:20-cv-03141-JMG-CRZ Doc # 59 Filed: 02/11/21 Page 11 of 24 - Page ID # 1071



663437 (7th Cir. 1996). (“When the parties allege residence but not citizenship, the court must

dismiss the suit.”); Wilkins v. Stapleton, No. 617CV1342ORL37GJK, 2017 WL 11219132, at *1

(M.D. Fla. Aug. 1, 2017). (Dismissing on jurisdictional grounds a Complaint that pled residency

instead of citizenship and named twenty-five fictitious parties with no jurisdictional allegation at

all);10 Rapid Anesthesia Sols., P.C. v. Hajjar, No. 17-CV-4705 (KAM)(LB), 2019 WL 263943, at

*2 (E.D.N.Y. Jan. 18, 2019) (“Plaintiffs fail to establish the citizenship of either plaintiff Dr. Starke

or defendant Dr. Hajjar. ‘[I]t is well-established that allegations of residency alone cannot establish

citizenship.’ Canedy v. Liberty Mut. Ins. Co., 126 F.3d 100, 103 (2d Cir. 1997).”); Sweeten v.

Chesapeake Energy Corp., No. 3:11-CV-0261, 2011 WL 601616, at *1 (M.D. Pa. Feb. 11,

2011)(“The Plaintiffs fail to allege in which state they have citizenship. The Court is informed of

the states in which the Plaintiffs are ‘residing.’ Residence is not the same as domicile and does not

establish citizenship for diversity purposes.”). This pleading defect requires dismissal of the

Complaint in this case.

            Noah’s also disputes that the amount in controversy exceeds the statutory minimum required

by 28 U.S.C. § 1332(a)(1)11 for diversity of citizenship jurisdiction. “Typically, complaints need



10
     The Wilkins Court bemoaned the fact that:

            Time and again, counsel’s submissions improperly allege an individual’s residency instead of citizenship
            and an unincorporated business entity’s (LLCs, e.g.) “principal place of business” instead of the identity and
            citizenship of every individual member. This failure to demonstrate even a passing familiarity with the
            jurisdictional requirements of the federal courts results in a waste of judicial resources that cannot
            continue.”);

Wilkins v. Stapleton, No. 617CV1342ORL37GJK, 2017 WL 11219132, at *1 (M.D. Fla. Aug. 1, 2017).
11
  28 U.S.C. § 1332(a)(1) provides: “(a) The district courts shall have original jurisdiction of all civil actions where the
matter in controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and is between—(1) citizens
of different States; . . . ” Plaintiffs plead that the amount in controversy exceeds $75,000. Complaint, ¶14. That
allegation fails to plead the requisite jurisdictional amount because the statutory minimum amount in controversy must
exceed $75,000 exclusive of interest and costs. In other words, the statutory minimum amount in controversy must
exceed $75,000 plus interest and costs, which is greater than the $75,000 amount Plaintiffs allege.



                                                             11
 4:20-cv-03141-JMG-CRZ Doc # 59 Filed: 02/11/21 Page 12 of 24 - Page ID # 1072



only allege the jurisdictional amount in good faith and will be dismissed only if it ‘appear[s] to a

legal certainty that the claim is really for less than the jurisdictional amount.’” Am. Family Mut.

Ins. Co. v. Vein Centers for Excellence, Inc., 912 F.3d 1076, 2019 WL 80707 (8th Cir. 2019).12

But “[i]f the defendant challenges the plaintiff’s allegations of the amount in controversy, then the

plaintiff must establish jurisdiction by a preponderance of the evidence.” Scottsdale Ins. Co. v.

Universal Crop Prot. All., LLC, 620 F.3d 926, 931, 2010 WL 3489045 (8th Cir. 2010);13 Peterson

v. The Travelers Indem. Co., 867 F.3d 992, 995, 2017 WL 3480488 (8th Cir. 2017); Trimble v.

Helwig, No. 7:19-CV-5015, 2020 WL 2850047 (D. Neb. June 2, 2020). The legal certainty

standard14 is met where the “legal impossibility of recovery [is] so certain as virtually to negative

[negate] the plaintiff’s good faith in asserting the claim.” JTH Tax, Inc. v. Frashier, 624 F.3d 635,

638, 2010 WL 4486746 (4th Cir. 2010) (internal quotation marks and citation omitted); Schubert

v. Auto Owners Ins. Co., 649 F.3d 817, 822, 2011 WL 3518174 (8th Cir. 2011). See also: Horton

v. Liberty Mut. Ins. Co., 367 U.S. 348, 353, 81 S. Ct. 1570, 6 L. Ed. 2d 890, 4 Fed. R. Serv. 2d 179



12
 The Vein Center Court quoted Scottsdale Ins. Co. v. Universal Crop Prot. All., LLC, 620 F.3d 926, 931, 2010 WL
3489045 (8th Cir. 2010) (alteration in original), which in turn quoted Kopp v. Kopp, 280 F.3d 883, 884, 2002 WL
233125 (8th Cir. 2002), for the proposition referenced.
13
  The Scottsdale Court quoted Kopp v. Kopp, 280 F.3d 883, 884–885, 2002 WL 233125 (8th Cir. 2002), which in
turn quoted McNutt v. Gen. Motors Acceptance Corp., 298 U.S. 178, 188–89, 56 S. Ct. 780, 80 L. Ed. 1135 (1936))
for the proposition referenced.
14
  Wright & Miller, Federal Practice and Procedure, 14AA Fed. Prac. & Proc. Juris. §3704.1 (4th ed.) (footnotes
omitted) succinctly describe this rule as follows:

        The district court is not obliged to accept the plaintiffs [sic] allegations regarding subject matter jurisdiction.
        Thus, when challenged by the court or the defendant in all cases originally commenced in a federal court, the
        plaintiff bears the initial burden of showing that it does not appear to a legal certainty that the claim for relief
        is for less than the statutorily prescribed jurisdictional amount; it must do so with competent proof. . . When
        the facts relating to the amount in controversy are in dispute, a significant number of other district courts
        utilize a preponderance of the evidence standard to determine whether the plaintiff has established original
        federal jurisdiction or the defendant has shown a basis for removal jurisdiction.

        Once the plaintiff establishes the facts by a preponderance of the evidence in an original action, the district
        court can apply the legal certainty test to determine the legal question of its jurisdiction. . .



                                                            12
4:20-cv-03141-JMG-CRZ Doc # 59 Filed: 02/11/21 Page 13 of 24 - Page ID # 1073



(1961) (“The general federal rule has long been to decide what the amount in controversy is from

the complaint itself, unless it appears or is in some way shown that the amount stated in the

complaint is not claimed ‘in good faith.’”). In other words, whether the plaintiff makes his

allegations in good faith is “but a linguistic variance” of the legal-certainty test. Zunamon v. Brown,

418 F.2d 883, 886, n. 3 (8th Cir.1969) (“The first test for dismissal on jurisdictional grounds—

whether the sum claimed by the plaintiff is made in good faith— should be seen as but a linguistic

variance of the second— whether it appears to a legal certainty that plaintiff cannot recover the

amount demanded. For, as one commentator has noted, ‘unless it appears to a legal certainty that

plaintiff cannot recover the sum for which he prays, how can it be held that his claim for that sum

is not in good faith?’”); Schubert supra at: 649 F.3d 822.

        The Eighth Circuit has long held that in a suit for declaratory or injunctive relief the amount

in controversy is the value to the plaintiff of the right that is in issue. Usery v. Anadarko Petroleum

Corp., 606 F.3d 1017, 1019, 175 Oil & Gas Rep. 153, 2010 WL 2244385 (8th Cir. 2010); Federated

Mut. Implement & Hardware Ins. Co. v. Steinheider, 268 F.2d 734, 737–38 (8th Cir. 1959);

Advance Am. Servicing of Arkansas, Inc. v. McGinnis, 526 F.3d 1170, 1173–74, 2008 WL 2151722

(8th Cir. 2008); Federated Mut. Ins. Co. v. Moody Station & Grocery, 821 F.3d 973, 977, 2016 WL

1729523 (8th Cir. 2016); Schubert supra; Vein Centers, supra. This principle has sometimes been

referred to as the “plaintiff's viewpoint rule.” Usery, supra. The value of the amount in controversy

is assessed at the time of filing of an original action in federal court. Scottsdale supra at: 620 F.3d

931. “Subsequent events reducing the amount in controversy do not destroy diversity jurisdiction,”

but they may “be relevant to prove the existence or nonexistence of diversity jurisdiction at the time

of filing.” Id.

        The plaintiff’s viewpoint rule renders Noah’s cost to comply with the injunctive and



                                                  13
 4:20-cv-03141-JMG-CRZ Doc # 59 Filed: 02/11/21 Page 14 of 24 - Page ID # 1074



declaratory relief requested irrelevant. Usery, supra; Ericsson GE Mobile Commc'ns, Inc. v.

Motorola Commc'ns & Elecs., Inc., 120 F.3d 216, 221–222, (11th Cir. 1997); Mitchell v. GEICO,

115 F. Supp. 2d 1322, 1328 (M.D. Ala. 2000) (“The court finds, as did the Crawford15 court that

Defendants’ ‘valuation is flawed.’ 987 F. Supp. at 1415. Defendants’ analysis focuses on the

financial costs to Defendants in order to comply with the requested injunction, ‘an approach which

is not allowed by the Eleventh Circuit after Ericsson.’ Id.”). Furthermore, the valuation of the relief

sought is not how Plaintiffs subjectively value the relief they seek or even what Plaintiffs’ good

faith estimate of the objective value of the relief sought is. Usery, supra. The question at hand is

the monetary value to Plaintiffs of the injunctive and declaratory relief they seek on an objective

basis. Usery, supra; Leonard v. Enter. Rent a Car, 279 F.3d 967, 973 (11th Cir. 2002) (“The value

of injunctive or declaratory relief for amount in controversy purposes is the monetary value of the

object of the litigation that would flow to the plaintiffs if the injunction were granted.”).

            The value to the Plaintiff of the injunctive and declaratory relief sought here cannot be

determined by speculation regarding the potential value of a judgment in either party’s favor, for

speculative amounts and contingent losses are not properly included in the computation of the

minimum amount in controversy for jurisdictional purposes.16 See: Wright & Miller, Federal


15
     Crawford v. Am. Bankers Ins. Co. of Fla., 987 F. Supp. 1408 (M.D. Ala. 1997). Footnote not in original.

16
  In Anderson v. Wilco Life Ins. Co., No. CV 119-008, 2019 WL 2566516, at *3 (S.D. Ga. June 20, 2019), rev’d and
vacated, 943 F.3d 917 (11th Cir. 2019) the Court collected cases demonstrating this principle in the context of
challenges to the cost of insurance premiums:

            See, e.g., Friedman v. N.Y. Life Ins. Co., 410 F.3d 1350, 1358 (11th Cir. 2005) (finding the ‘speculative nature
            of the value of any such benefit to plaintiffs’ from their ‘tagalong prayer for injunction’ excluded it from the
            amount in controversy calculation); Mann v. Unum Life Ins. Co. of Am., 2012 WL 12897381, at *2 (M.D. Fla.
            2013) (monetary value of injunction requiring premium rates to be consistent with state law was too
            speculative because ‘the policies could terminate for any number of reasons’), aff’d, 505 Fed. Appx. 854 (11th
            Cir. 2013); Lutz v. Protective Life Ins. Co., 328 F.Supp.2d 1350, 1361 (S.D. Fla 2004)) (value of injunction in
            challenge to health insurance premiums immeasurable because the plaintiff could switch insurers or the
            defendant could terminate the policy, among other contingencies); Mitchell v. GEICO, 115 F. Supp. 2d 1322,
            1327, 2000 WL 1514834 (M.D. Ala. 2000) (monetary benefit of injunction would materialize only if the
            plaintiff continued to maintain insurance through the defendant automobile insurer).


                                                              14
 4:20-cv-03141-JMG-CRZ Doc # 59 Filed: 02/11/21 Page 15 of 24 - Page ID # 1075



Practice and Procedure, 14AA Fed. Prac. & Proc. Juris. §3708 at page 1 of 37 and fn 4 at page 22

of 37 (4th ed.) (“There are cases, however, in which a federal court has concluded that the value of

the requested injunction or declaratory relief is too uncertain or speculative to be considered in

calculating the amount in controversy. [Collecting cases at Footnote 4, a must-read footnote].”

See also the following additional cases:

Roudachevski v. All-American Care Centers, Inc., NO: 4:11CV00230 SWW, 4-5 (E.D. Ark. Mar.

18, 2011)17 (“The presence of the requisite jurisdictional amount is determined as of the time of

removal, and it cannot be determined by speculation regarding the potential value of a judgment in

either party’s favor. See New England Mortg. Sec. Co. v. Gay, 145 U.S. 123, 130, 12 S. Ct. 815,

816 (1892). Speculative amounts and contingent losses are not properly included in the amount in

controversy. See Wabash Ry. Co. v. Vanlandingham, 53 F.2d 51, 52 (8th Cir. 1931).”);

New England Mortg. Sec. Co. v. Gay, 145 U.S. 123, 130, 12 S. Ct. 815, 816 (1892) (holding: when

jurisdiction depends upon the amount in controversy, the amount in controversy is determined by

the amount involved in the particular case, and not by any contingent loss either one of the parties

may sustain by the probative effect of the judgment, however certain it may be that such loss will

occur; and the collateral estoppel effect of a determination of usury in an action on 4 promissory

notes which could be pleaded in a subsequent action by the debtor to avoid the deed given to the

creditor as security did not increase the amount in controversy by the value of the land given as

security.)

Wabash Ry. Co. v. Vanlandingham, 53 F.2d 51, 52 (8th Cir. 1931) (holding: Court had no

jurisdiction over a suit for damages totaling less than the jurisdictional amount resulting from a




17
     Available at: https://casetext.com/case/roudachevski-v-all-american-care-centers-2.



                                                            15
 4:20-cv-03141-JMG-CRZ Doc # 59 Filed: 02/11/21 Page 16 of 24 - Page ID # 1076



breach of a contract that required the defendant railroad to maintain a ditch along its railroad

adjoining plaintiffs’ land. The Court refused to include in the amount in controversy the future

expense that the railroad would have on the contract, even though the collateral estoppel effect of

the judgment for past damages would be to uphold the validity of the contract with respect to future

expenses in an amount that when added to past damages would exceed the jurisdictional minimum.

The Vanlandingham Court relied on Gay, supra.).

Reilly Tar & Chemical Corp. v. Burlington Northern R. Co., 589 F. Supp. 275, 279 (D. Minn. 1988)

(“The plaintiff must establish that the discovery relief which it seeks in the instant action [requesting

an equitable bill of discovery to permit plaintiff’s agents to enter upon and inspect certain land of

defendant for use in another lawsuit to which plaintiff was a party] has a value which is

ascertainable, measurable and greater than $10,000. The fact that equitable relief may not be

capable of exact valuation will not negate federal jurisdiction. [Citation omitted]. However, if the

matter in dispute is incapable of being reduced to a pecuniary standard of value, jurisdiction cannot

be predicated upon 28 U.S.C. § 1332. [Bold added for emphasis]”);18

Advance Am. Servicing of Arkansas, Inc. v. McGinnis, 526 F.3d 1170, 2008 WL 2151722 (8th Cir.

2008), ovrld on other grounds, CMH Homes, Inc. v. Goodner, 729 F.3d 832, 2013 WL 4749906

(8th Cir. 2013) (“While it may be true that an adverse finding could cast doubt on other Advance

America contracts, future contingent losses not directly arising from its dispute with McGinnis


18
     The Reilly Tar Court based its conclusion on the following authorities:

            See Senate Select Committee on Presidential Campaign Activities v. Nixon, 366 F. Supp. 51, 60 (D.D.C.1973)
            (regarding the jurisdictional amount formerly required under 28 U.S.C. § 1331); 1 Moore’s Federal Practice,
            ¶ 0.92(5). In the instant action, plaintiff has not demonstrated any method of calculating the monetary benefit
            of the discovery it seeks apart from its potential collateral impact on Civ. No. 4-80-469 [the separate
            proceeding that the discovery was to be used in]. The court cannot find any basis on which to assign a dollar
            value to the discovery sought in this action except by mere speculation and conjecture as to its impact on Civ.
            No. 4-80-469. Accordingly, the court finds no independent jurisdictional basis for the instant action under 28
            U.S.C. § 1332.”).



                                                             16
 4:20-cv-03141-JMG-CRZ Doc # 59 Filed: 02/11/21 Page 17 of 24 - Page ID # 1077



should not be considered in evaluating the amount in controversy between these two parties. See

Wabash Ry. Co. v. Vanlandingham, 53 F.2d 51, 52 (8th Cir. 1931)”);

Burns v. Massachusetts Mut. Life Ins. Co., 820 F.2d 246, 249 (8th Cir. 1987) (Eighth Circuit

approved trial court’s finding that the policy holder’s claimed losses were highly speculative and

not includable in the computation of the amount in controversy, noting that the insurer had neither

a duty under the policy to pay dividends in any year, nor to pay those dividends in the manner,

which the policy holder asserted);

Ericsson, supra at: 120 F.3d 221-222 (11th Cir. 1997) (holding: Any benefit that a disappointed

bidder could receive from the injunctive relief awardable by the district court--namely, the chance

to rebid for the contract - was too speculative19 and immeasurable to satisfy the amount in

controversy requirement; and because the disappointed bidder could not reduce the speculative

benefit from a rebid to “a monetary standard,[] there is no pecuniary amount in controversy.”);

Morrison v. Allstate Indem. Co., 228 F.3d 1255, 1269, (11th Cir. 2000) (“We think this obligation

[to strictly construe the grant of diversity jurisdiction] requires a court to insure that the benefits

resulting from an Injunction are not counted where they are so uncertain that the court cannot

reasonably determine whether the amount of money placed in controversy by the present suit

exceeds $75,000. Accordingly, a plaintiff who bases diversity jurisdiction on the value of injunctive

relief must show that the benefit to be obtained from the injunction is ‘sufficiently measurable and

certain to satisfy the ... amount in controversy requirement ... .’ Ericsson [supra], 120 F.3d at 221.”);

Mitchell supra at: 115 F. Supp. 2d 1325–30 (In a suit to enjoin insurer “from using imitation parts,

from eliminating procedures, materials and parts necessary to restore damaged vehicles using



19
 For the disappointed bidder in Ericsson, supra to benefit from an injunction setting aside the contract illegally
awarded, the City would have to elect to submit the contract to rebidding, and the disappointed bidder would have to
prevail at the rebidding.


                                                        17
4:20-cv-03141-JMG-CRZ Doc # 59 Filed: 02/11/21 Page 18 of 24 - Page ID # 1078



property of like kind and quality,” the monetary value of the requested injunction would only

materialize if a Plaintiff continued to maintain insurance through GEICO and suffered damage to

his automobile that required repair under the insurance policy, a hypothetical situation that the

GEICO court found to be too conjectural for purposes of ascertaining a monetary value of the

injunction as a whole);

Cohen v. Office Depot, Inc., 204 F.3d 1069, 1071 (11th Cir. 2000) (Injunctive relief of disclosing

lower price of products offered in Office Depot stores than the price of the same goods offered via

catalog would have no value to the class members, since members of the class would already have

knowledge of the disparity in pricing through class action notices).

Davis v. DCB Fin. Corp., 259 F. Supp. 2d 664, 677 (S.D. Ohio 2003) (“Whether inspection of the

corporate records would lead in the future to any benefit to plaintiff . . . [was] ‘too speculative and

immeasurable to satisfy the amount in controversy requirement.’” (quoting Ericsson, supra);

Morrison v. Favero, No. 2:18-CV-0054-TOR, 2018 WL 4355196 (E.D. Wash. Sept. 12, 2018)

(Injunction forbidding defendants from engaging in acts of animal cruelty, performing veterinary

medicine without a license, performing scrotal ablation/castration procedures on any equine, and

engaging in “the aforementioned deceptive and/or unfair practices related to the handling and sale

of equine” would confer no pecuniary benefit on Plaintiff);

Encore Energy, Inc. v. Morris Kentucky Wells, LLC, No. 118CV00180GNSHBB, 2020 WL

353233, at *4 (W.D. Ky. Jan. 21, 2020) (Declaratory judgment action to prevent party from

obtaining information seeks relief that is too speculative and immeasurable to satisfy amount in

controversy requirement).

Leonard supra at: 279 F.3d 973 (“Whether or not an injunction is granted in this case, the plaintiffs

will be able to avoid paying for the insurance. Thus, the injunctive relief, unlike the compensatory



                                                  18
4:20-cv-03141-JMG-CRZ Doc # 59 Filed: 02/11/21 Page 19 of 24 - Page ID # 1079



and punitive relief, will not be of any monetary value to the class members, and cannot be

considered for amount in controversy purposes.”); and

McPhail v. Lyft, Inc., No. A-14-CA-829-LY, 2015 WL 1143098 (W.D. Tex. Mar. 13, 2015)

(“Professors Wright and Miller have catalogued a number of cases where courts have declined to

include the value of injunctions for such things as competing in the Olympics, or a determination

of the parties’ marital status, because to do so was too uncertain or speculative. [Citating §3708 of

earlier version of Treatise].”).

         The value of the relief Plaintiffs seek here, whether Plaintiffs’ claims are considered

separate and distinct” or “common and undivided” for aggregation purposes, 20 is not sufficiently

certain and measurable, as required by the many cases discussed in pages 14-19 above, to be

included in the amount in controversy for purposes of determining diversity jurisdiction. Plaintiffs’

requested injunction seeks implementation of procedures that Plaintiffs claim will reduce the risk

of COVID-19 infection among Noah’s employees. This will supposedly benefit Plaintiffs by

reducing the risk that Plaintiffs will become infected with the COVID-19 Virus as a result of direct

or indirect contact with Noah’s workers, who become infected with COVID-19 at work. The


20
  In Hedberg v. State Farm Mut. Auto. Ins. Co., 350 F2d 924 (8th Cir. 1996) the Eighth Circuit explained the aggregation
rule for determining the amount in controversy in a diversity case with multiple plaintiffs as follows:

         Where there are multiple Plaintiffs, as here, the standard [for aggregating Plaintiffs’ claims in the
         determination of the amount in controversy] is that pronounced in Troy Bank v. G. A. Whitehead & Co.,
         222 U.S. 39, 40-41, 32 S. Ct. 9, L. Ed. 81 (1911): “When two or more plaintiffs, having separate and
         distinct demands, unite for convenience and economy in a single suit, it is essential that the demand of
         each be of the requisite jurisdictional amount; but when several plaintiffs unite to enforce a single title
         or right, in which they have a common and undivided interest, it is enough if their interests collectively
         equal the jurisdictional amount.”

We do not address here whether Plaintiffs’ claims are such that each Plaintiff must prove his claim exceeds $75,000 or
alternatively whether Plaintiffs must prove that their claims exceed $75,000 in the aggregate, since the value of the
injunctive and declaratory relief sought is immeasurable, speculative, and not reducible to a pecuniary standard of
value, as a matter of law, whether considered jointly or severally. Leonard v. Enter. Rent a Car, 279 F.3d 967, 973,
2002 WL 69170 (11th Cir. 2002) (“If we determine that the monetary value of the injunctive relief to the class plaintiffs
is “too speculative and immeasurable to satisfy the amount in controversy requirement” we need not even reach the
question of whether such relief must be considered in the aggregate or pro rata. Id. at 221-22.”).


                                                           19
4:20-cv-03141-JMG-CRZ Doc # 59 Filed: 02/11/21 Page 20 of 24 - Page ID # 1080



pecuniary value of the COVID -19 safety procedures at issue to Plaintiffs is dependent upon the

occurrence of the following attenuated chain of possibilities:

         1)       A Noah’s worker becomes infected with the COVID-19 Virus (the “infected
                  worker”) and has no symptoms that would require him to quarantine or preclude him
                  from working;
         2)       The infected worker passes the virus to one or more other Noah’s workers at work
                  (collectively the “ additional infected workers ”) notwithstanding the mask
                  and distancing requirements imposed by Noah’s;
         3)       Plaintiffs and the additional infected workers fail to observe social distancing and
                  face mask protective measures in their contacts with each other and the public;21

         4)       One or more of the additional infected workers pass the virus either directly to
                  Plaintiffs or to a member of the public, who directly or indirectly in turn passes the
                  virus to the Plaintiffs;
         5)       The source of Plaintiffs’ future infection can be determined with reasonable
                  certainty;

         6)        Plaintiffs are not vaccinated for the virus and are susceptible to the virus, even
                   though the Plaintiffs allege they have already been infected; ¶112, Complaint.
         7)       Plaintiffs are not infected with the COVID-19 Virus from another source, assuming
                  such an infection would inoculate Plaintiffs from future COVID-19 infection; and
         8)       Noah’s workers are not vaccinated for the virus, assuming vaccination will inhibit
                  future transmission of the virus.
This chain of possibilities makes valuation of the injunctive relief sought highly speculative, for the

risk to Plaintiffs’ of COVID-19 infection allegedly traceable to Noah’s and the benefit, if any, to

Plaintiffs from the supposed reduced COVID-19 infection risk resulting from an injunction, only

exist if the above possibilities and assumptions occur. The contingencies listed above make it



21
  In Parker v. Wolf, No. 20-CV-1601, 2020 WL 7295831 (M.D. Pa. Dec. 11, 2020) the Court determined that individual
citizens lacked Article III standing to challenge a Contract Tracing Program and Mask Mandate as overbroad and
unnecessary impingements on their constitutional rights. The Parker Court concluded that the Plaintiffs failed to
establish that future injury from the Contact Tracing Program was either “likely” or “certainly impending” and that
instead, “their theories of standing “rel[y] on a highly attenuated chain of possibilities” citing Clapper v. Amnesty Int'l
USA, 568 U.S. 398, 410, 133 S. Ct. 1138, 185 L. Ed. 2d 264 (2013). One important fact buttressing the conclusion that
Plaintiffs failed to establish that a future quarantine directive addressed to them was likely was that Plaintiffs all
appeared to be following standard, recommended protocol for any reasonable citizen during a worldwide pandemic.
See also: Bechade v. Baker, No. 20-11122, 2020 WL 5665554 (D. Mass. Sept. 23, 2020) cited by the Parker Court.


                                                            20
 4:20-cv-03141-JMG-CRZ Doc # 59 Filed: 02/11/21 Page 21 of 24 - Page ID # 1081



impossible to determine whether forced implementation of Plaintiffs’ safety plan at Noah’s Plant

will benefit Plaintiffs in any way. The supposed value to Plaintiffs of their COVID-19 safety plan

is too speculative,22 contingent, and uncertain to be included in the calculation of the amount in

controversy. Furthermore, the marginal value to Plaintiffs of the supposed reduced risk of infection,

if the injunction is granted, is not certain, measurable, or reducible to a pecuniary standard of value

because:

         1)       Plaintiffs can fully protect themselves from any COVID-19 Virus allegedly
                  traceable to Noah’s by observing COVID-19 social distancing and mask protocols
                  in their interactions with Noah’s employees and members of the public and requiring
                  all those with whom they come in contact to do the same, or alternatively by
                  avoiding interaction with Noah’s employees and members of the public until the
                  pandemic is resolved or Plaintiffs are inoculated with the vaccine; These measures
                  eliminate the entire risk of infection allegedly traceable to Noah’s, thereby negating
                  any value of, or need for, the requested injunction from Plaintiffs’ perspective.

         2)       The severity of the harm that Plaintiffs would sustain, if infected, is a matter of
                  speculation at best, and in any event, will be avoidable upon Plaintiffs’ inoculation
                  with the vaccine;

         3)       There is no allegation of any existing infection problem at Noah’s Plant at the time
                  the Complaint was filed, which eliminates any marginal value of Plaintiffs’ safety
                  plan as of the time the Complaint was filed;

         4)       The COVID-19 Virus is ubiquitous, which results in Plaintiffs being at risk for the
                  Virus from sources other than Noah’s and possibly immune from the Virus once
                  infected by a source not traceable to Noah’s;

         5)       Plaintiffs allege at ¶112 of the Complaint that they “have suffered physical harm
                  associated with COVID-19 infection,” which may possibly make them immune
                  from the Virus;


22
   Plaintiffs’ risk of contracting the COVID-19 Virus from a source allegedly traceable to Noah’s is a speculative injury
because the feared infection is neither likely nor certainly impending in view of the above chain of possibilities. West
v. Azar, No. 1:20-CV-1726-RCL, 2020 WL 7646741 (D.D.C. Dec. 23, 2020) (“Mr. West cannot demonstrate a
particularized injury from his risk of COVID-19 infection as an older person; he shares that characteristic with every
person in this country over the age of 55. Additionally, the risk that he will contract COVID-19 is a speculative injury;
it is not certainly impending.”); Archer v. Carnival Corporation, 2:20-cv-04303, 2020 WL 7314847 (C.D. Calif. 2020)
(Plaintiffs lacked standing to pursue injunction against cruise line to implement COVID-19 precautions because
Plaintiffs’ threat of future harm was neither “certain,” nor were the injuries “actual and imminent”—they are purely
conjectural).



                                                           21
 4:20-cv-03141-JMG-CRZ Doc # 59 Filed: 02/11/21 Page 22 of 24 - Page ID # 1082



        6)       The transmission of the virus to Plaintiffs, which Plaintiffs’ safety plan is intended
                 to prevent, will be the proximate result of the acts and omissions of third parties
                 comprised of hypothetical additional infected workers and members of the public,
                 who were infected with the COVID-19 Virus by hypothetical additional infected
                 workers (collectively “Third Parties”), who are not before the Court.23 These Third
                 Parties can eliminate the risk of the spread of the Virus to Plaintiffs by observing
                 COVID-19 social distancing and mask wearing protocols, when they are in contact
                 with Plaintiffs, thereby eliminating the risk of transmission of COVID-19 infection
                 from a source traceable to Noah’s and the value of, or need for, Plaintiffs’ safety
                 plan.

In these circumstances, the supposed value of the reduction in infection risk to Plaintiffs, if the

injunction is granted, is not includible in the calculation of the amount in controversy under the

uniform rule embraced in the authorities discussed in pages 14-19 above. Those authorities

preclude including the value of a speculative or immeasurable injunction or declaratory judgment

benefit in the amount in controversy for purposes of determining diversity jurisdiction.

        The uncertain, immeasurable, and speculative nature of the supposed benefit of the

requested injunction, if any, creates an insurmountable obstacle to Plaintiffs’ contention that the

amount in controversy exceeds $75,000. These impediments cannot be cured in an amended

complaint because Plaintiffs cannot make a supposed benefit that is uncertain, immeasurable and

speculative into a certain, measurable and non-speculative benefit. In other words, Plaintiffs cannot

make something out of nothing in an amended pleading. The Complaint should be dismissed

without leave to amend.

                                              CONCLUSION

        Plaintiffs’ Complaint asserts no claim that creates federal-question jurisdiction. There is no

diversity of citizenship jurisdiction here because the amount in controversy, whether determined in



 Because Plaintiffs’ threatened harm is attributable to the act and omissions of third parties not before the Court,
23

Plaintiffs cannot prove their threatened injury is traceable to Noah’s and accordingly lack standing. Spokeo, Inc. v.
Robins, 136 S. Ct. 1540, 1545, 194 L. Ed. 2d 635 (2016), as revised (May 24, 2016). This same fact eliminates
Plaintiffs’ ability to prove the value required for diversity jurisdiction.


                                                         22
4:20-cv-03141-JMG-CRZ Doc # 59 Filed: 02/11/21 Page 23 of 24 - Page ID # 1083



the aggregate for all Plaintiffs or separately for each Plaintiff, does not exceed $75,000 exclusive

of interest and costs; and the Complaint fails to allege Plaintiffs’ citizenship.

       Pendent jurisdiction does not exist because this Court never had original jurisdiction. Even

if pendent jurisdiction existed, it would be improper for this Court to retain the state claims under

the pendent jurisdiction statute because all federal claims have been dismissed and comity concerns

require the state law claims be tried by a state court.

       This Court should dismiss Plaintiffs’ Complaint for lack of subject matter jurisdiction

without leave to amend, for any amendment would be futile. This Court has no subject matter

competence to take any other action.

       Dated February 11, 2021.                NOAH’S ARK PROCESSORS, LLC, Defendant
                                               By: s/   W. Patrick Betterman
                                                          W. Patrick Betterman, 10306
                                                          W. Patrick Betterman P.C., L.L.O.
                                                          3628 N. 163rd Plz.
                                                          Omaha, NE 68116
                                                          (402) 333-3334 (voice)
                                                          (402) 552-8808 (facsimile)
                                                          pat@betterlaw.com
                                                          ATTORNEY FOR DEFENDANT



                           CERTIFICATE OF COMPLIANCE

        The undersigned hereby certifies that the foregoing brief complies with the type-volume
limitation of NECivR 7.1(d) because it contains 9,484 words. The undersigned further certifies that
he relied on the Microsoft Word count function (Microsoft Word for Microsoft 365 MSO
(16.0.13426.20352) 64-bit), which included all text including the caption, headings, footnotes, and
quotations.

                                                                 s/   W. Patrick Betterman
                                                                      W. Patrick Betterman, 10306




                                                   23
4:20-cv-03141-JMG-CRZ Doc # 59 Filed: 02/11/21 Page 24 of 24 - Page ID # 1084




                              CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on February 11, 2021, the undersigned electronically
filed the foregoing with the Clerk of Court using the CM/ECF system, which will send notification
of such filing to the Plaintiffs’ attorneys of record including. In addition, on February 11, 2021,
the undersigned sent via email a copy of the foregoing to the following attorneys for Plaintiffs:

   Adam Sipple (SBN 20557) - ajsipple@aclunebraska.org;
   Rose Godinez (SBN 25925) - rgodinez@aclunebraska.org;
   Maren Lynn Chaloupka (SBN 20864) - mlc@chaloupkalaw.net;
   Spencer Amdur - samdur@aclu.org;
   Julie Veroff - jveroff@aclu.org;
   Lee Gelernt - lgelernt@aclu.org; and
   Noor Zafar - nzafar@aclu.org.
                                               W. Patrick Betterman
                                             /s/
                                              W. Patrick Betterman, 10306




                                                24
